 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ewe ee a we ee ee ee ee x
UNITED STATES OF AMERICA,
- against ORDER
OS Cr. 58 (NRE)
BRYANT RODRIGUEZ,
Defendant.
a ae aa ee ae ee ee ee ee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

WHEREAS this Court sentenced the defendant to a term of
imprisonment of 108 months and 36 months of supervised release on
September 23, 2010, and

WHEREAS violation of supervised release proceedings were
commenced following the defendant’s arrest on charges of wire
fraud, and

WHEREAS defendant was subsequently indicted in this District
on parallel charges, plead guilty and was sentenced to twenty four
months and three years of supervised release by Judge Sullivan,
and

WHEREAS by letter, dated January 31, 2020 (ECF No. 54) the
United States Attorney’s Office requests that this Court dismiss
all outstanding violations of supervised release and terminate
supervision in this case, and the Court having duly considered the

application, it is hereby

 
ORDERED that all the outstanding violations of supervised
release in this case are dismissed and the term of supervised
release imposed by this Court on defendant, Bryant Rodriguez, is
terminated.

Dated: New York, New York
February 5, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
